Mr. Justice Wall delivered the opinion oe the Court. This was assumpsit by appellee to recover the sum of $100 upon a subscription for that amount of tbe capital stock of the appellee. The appellant moved for a continuance because his attorney was a member of the general assembly and then in attendance upon the session thereof at the capital. The motion was denied and the default was taken and damages assessed at $100. Judgment was entered accordingly. The first question is whether the court erred in refusing the continuance. The affidavit stated that the defendant actually employed the attorney in said cause before he was elected to his office. The objection urged is that it does not state that the attorney was employed in the suit prior to the commencement of the session of the general assembly as required by Sec. 47 of the Practice Act, and that it appears by the files in the case that the present suit was not commenced until May 1, 1895, a period of about four months after the general assembly convened. We are inclined to hold that the phrase “ in such suit,” as employed in said Sec. 47, must refer to a suit actually commenced and not to a mere controversy, or a suit threatened or anticipated. * The affidavit does not use the words of the statute but the different and not necessarily equivalent words, “ this cause; ” and these, in view of the files of the court which might properly be considered in that connection, could mean no more than this controversy, and implied no more, at the utmost, than that the defendant, anticipating a suit, had employed the attorney long before there was a suit, to defend him in that contingency. The construction insisted upon would lead to abuse and would provide an additional means of delay which might be resorted to by those intending not to meet their obligations and expecting to be sued thereon. We must presume that the. use of the words “in such suit” was not accidental, and we are not disposed to substitute other words therefor in order to meet a refined theory as to the object of the enactment. There was no error in overruling the motion for continuance. It is objected that no complete copy of the instrument sued on was filed with the declaration ten days before the first day of the term. Appellant has not incorporated the contract in the abstract, but it is suggested in the brief that certain specifications not particularly stated should be regarded as a part of the contract and there is no copy of the specifications. The abstract does not contain the allegations of the declaration as to the terms of the contract, and without reference to the record we can not ascertain what there is in the suggestion. We are not inclined to go to the record in aid of so technical an objection, and without indicating whether, if the abstract were ample, the supposed defect could be reached in this way, we pass the objection without further comment. It is also urged that there was no proof that appellee performed its part of the contract. No such pro,of was necessary. Whatever the declaration alleged in this respect was admitted by the default. The suggestion formally made in the brief, that the declaration did not allege that the plaintiff had performed all the conditions binding on it, is met by the fact already noticed, that the abstract does not set out the declaration so as to show what it alleged or failed to allege in regard to the contract or the performance thereof by the plaintiff. Affirmed.